     Case 1:20-cv-00761-DAD-EPG Document 12 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON PAUL LEGARE,                               No. 1:20-cv-00761-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                  (DOC NOS. 1 & 11)
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, Jason Paul Legare (“plaintiff”), proceeding pro se and in forma pauperis, filed

19   the complaint initiating this action on May 29, 2020. (Doc. No. 1.) The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 3, 2020, the assigned magistrate judge entered findings and

22   recommendations, recommending that “[t]his action be dismissed as moot without leave to

23   amend” and “[t]he Clerk of Court be directed to close this case.” (Doc No. 11 at 7).

24          Plaintiff was provided an opportunity to file objections to the findings and

25   recommendations. The deadline to file objections has passed, and plaintiff has not filed

26   objections or otherwise responded to the findings and recommendations.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                       1
     Case 1:20-cv-00761-DAD-EPG Document 12 Filed 10/21/20 Page 2 of 2


 1   court finds the findings and recommendations to be supported by the record and proper analysis.

 2          Accordingly, THE COURT HEREBY ORDERS that:

 3          1.     The findings and recommendations issued on September 3, 2020 (Doc. No. 11),

 4                 are ADOPTED IN FULL;

 5          2.     This action is DISMISSED as MOOT without leave to amend; and

 6          3.     The Clerk of Court is directed to close this case.

 7   IT IS SO ORDERED.

 8      Dated:    October 21, 2020
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
